Citation Nr: 0506440	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 until 
August 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

This matter was previously before the Board in June 2004.  At 
that time, a remand was ordered to accomplish further 
development.  

During the pendency of this appeal, the claims file has been 
transferred to the RO in Detroit, Michigan.  


FINDINGS OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in December 2000, July 2004 and November 
2004 apprised the appellant of the information and evidence 
necessary to substantiate his claim.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, complete VCAA notice was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim.  Thus, the timing of the notice does not comply with 
the express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  In this regard, the veteran has identified P. 
A., M.D., as a treatment provider for his hearing loss 
disability.  The RO sent a letter to that physician in August 
2004.  No response was received.  A follow-up request was 
sent in November 2004.  At that time, the RO wrote to the 
veteran, indicating that the first records search was 
unsuccessful.  It was noted that a follow-up request was made 
and that the veteran should also contact the physician 
directly as a means of procuring the needed documentation.  
While such records remain outstanding, the Board finds that 
the VA exhausted all reasonable efforts in assisting the 
veteran.  

Further regarding the duty to assist, the claims file 
contains a September 2003 lay statement from the veteran's 
wife.  Additionally, the veteran submitted a personal letter 
written during service, as well as military documents 
revealing his involvement with airplane engines and guns.  

The Board has carefully reviewed the veteran's statements and 
concludes that, aside from treatment records written by P. 
A., M.D., discussed earlier, he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss as an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (HZ) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Factual background

Nonmedical evidence

In correspondence dated in March 2001 and December 2002, the 
veteran explained that he was exposed to loud noise while 
undergoing basic armored training at Fort Knox, Kentucky.  He 
stated that he was on the firing range with a Sherman tank 
during a break in a practice drill.  Unexpectedly, someone 
fired a 75-mm. rifle from inside the tank.  The veteran was 
standing about five feet away and the blast knocked him to 
the ground.  He heard a loud ringing sound and it took about 
three weeks before his hearing started to return.  He 
remarked that his hearing was always impaired from that point 
forward and that he had used hearing aids for approximately 
50 years.  He also reported that he cleaned caves by use of 
explosives while at Fort Knox, which further contributed to 
his hearing problems.  

In May 2003, the RO received a copy of a letter written by 
the veteran dated in June 1945.  The letter referenced 
nonspecific training exercises.  There was a reference to the 
firing of an explosive.   

In August 2004, the veteran submitted military documents 
demonstrating his use of firearms, along with a pilot's 
license.  

Medical evidence

The service medical records show that pre-service examination 
of the veteran as an applicant for flying, in December 1943, 
revealed whisper hearing of 20/20 in both ears.  The veteran 
denied any ear trouble.  

Physical examination for induction into service, conducted in 
October 1944, revealed hearing of 15/15 in both ears.  
Whispered voice readings of 15/15, bilaterally, were again 
shown at the veteran's separation examination in August 1946.

An uninterpreted report of private audiologic examination 
conducted in April 1986 is of record.  The reported speech 
discrimination ability was 80 percent in the right ear and 84 
percent in the left ear.

VA outpatient treatment reports dated in 2003 reveal 
assessments of bilateral sensorineural hearing loss.  At an 
August 2003 audiologic consult, the veteran reported that he 
was exposed to 110 Howitzer, 75-mm. and 90-mm. guns during 
service, without the use of hearing protection.  The veteran 
further explained that he was a high explosive technician and 
was exposed to large artillery and dynamite, again without 
hearing protection.  He complained of progressive hearing 
loss, with reduced speech clarity and the need for repetition 
during conversation.  His hearing was worse with background 
noise or with large groups of people.  The veteran currently 
wore hearing aids.  He had worn hearing aids for over 50 
years.  The veteran denied occupational noise exposure.  
Regarding recreational noise exposure, the veteran had played 
in his high school band.  He also hunted and used firearms 
for recreation.  

Audiologic testing in August 2003 revealed bilateral, mild, 
sloping to severe sensorineural hearing loss.  The veteran 
had word recognition scores of 68 percent for the right ear 
and 60 percent for the left.  Continued use of amplification 
was recommended.  

Analysis

The veteran contends that his current bilateral hearing loss 
was incurred as a result of noise exposure during service.  
With consideration of the circumstances of the veteran's 
service, the Board concedes that the veteran was exposed to 
acoustic trauma in service.  Significantly, however, there 
were no complaints or findings of impaired hearing during 
service.  Indeed, hearing loss was initially clinically 
demonstrated on private audiometric examination conducted in 
April 1986, more than 40 years after service.  Indeed, speech 
recognition scores reported at that time demonstrated 
bilateral hearing loss disability for VA purposes.  Although 
the veteran has shown that he worked with planes and 
artillery during service, there is no indication of actual 
hearing loss incurred during active duty.  Rather, the claims 
file does not establish a hearing disability until 1986, 
forty years following discharge.  As such, it may not be 
presumed to have been incurred in service, and is too remote 
from service to be causally related to service, in the 
absence of demonstration of continuity of symptomatology.  
Moreover, there is no competent opinion of etiology causally 
relating his presently diagnosed hearing loss to active duty.  
While the veteran and his wife have endorsed such a causal 
relationship, neither has been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, their lay opinions do not 
constitute competent medical evidence and lack probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In denying the claim, the Board is cognizant of the veteran's 
assertions that he was treated for hearing loss in the 1950s, 
but that such records were not saved.  There is no reason to 
doubt the sincerity of the veteran's contentions.  However, 
the Board is obligated to decide the appeal solely on the 
basis of the evidence associated with the claims file.  
Additionally, while the medical evidence that is of record 
indicates the use of hearing aids for over 50 years, this is 
based solely upon the medical history provided by the veteran 
himself.  The Board also adds that, even if the Board were to 
concede the use of hearing aids dating back to the 1950s, 
this still fails to establish the in-service incurrence or 
nexus elements of a service connection claim.

In conclusion, the evidence of record shows current bilateral 
sensorineural hearing loss initially demonstrated years after 
service, and the competent evidence of record does not 
otherwise relate his present hearing disability to military 
duty.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


